Citation Nr: 0831860	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) as secondary to service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus or PTSD.  

3.  Entitlement to service connection for heart disease as 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
August 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February and August 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska. 

This case was remanded by the Board in February 2008 for 
additional development, and is again before the Board.  


FINDINGS OF FACT

1.  The veteran does not have GERD that is secondary to his 
service-connected PTSD.

2.  The veteran does not have hypertension that is secondary 
to his service-connected diabetes mellitus or PTSD.  

3.  The veteran does not have heart disease that is secondary 
to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The veteran does not have gastroesophageal reflux disease 
that is proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. §§ 3.102, 3.310 (2007).  

2.  The veteran does not have hypertension that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. §§ 3.102, 3.310 (2007).  

3.  The veteran does not have heart disease that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. §§ 3.102, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May and 
October 2004, April 2005, and March 2008.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured examinations in furtherance of his 
claims.  The Board notes in passing that the veteran's 
representative contends that a remand is required because, it 
is alleged, the Board's remand orders were not complied with.  
Specifically, it is averred that the requested examinations 
should have been conducted by specialists, as ordered by the 
Board.  This assertion misreads the Board's remand order.  
Nowhere in the remand order was it specified that physicians 
with a specific specialty were to conduct examinations.  See 
Hilkert v. West, 12 Vet. App. 145, 151 (1999) (VA doctor's 
competence was presumed absent evidence to the contrary); see 
also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (appellant 
bears the burden of persuasion on appeals to the United 
States Court of Appeals for Veterans Claims (Court) to show 
that reliance on VA doctor's opinion was in error).  

II.  Factual Background

The veteran is service connected for, inter alia, type II 
diabetes mellitus and PTSD.  He claims that the captioned 
disabilities are etiologically related to either his diabetes 
or his PTSD.  (An earlier claim of service connection for CAD 
on a direct basis was denied in a rating decision dated in 
April 1999 as not well grounded because there was no evidence 
of a possible relationship between the veteran's heart 
disease and his military service that ended approximately 20 
years before any heart disorder was found.)  

In support of his claims, the veteran submitted an article 
from USA Today, an article from Psychosomatic Medicine 
discussing implications for clinical research and medical 
care for diseases among men 20 years after exposure to severe 
stress, and an article titled "Prospective Study of Post 
Traumatic Stress Disorder Symptoms and Coronary Heart Disease 
in the Normative Aging Study" copyrighted by the American 
Medical Association.  The USA Today article is a brief 
discussion of a study of male veterans of WWII and Korea 
suggesting that veterans with symptoms of PTSD are at greater 
risk of heart attacks as they age.  The USA Today article 
cited an article in Psychosomatic Medicine for the 
proposition that "stress seems clearly related to the medial 
problems we see in these men."  The Psychosomatic Medicine 
article itself is of record.  The Prospective Study article 
discussed the context of the study on which the article is 
based, noting that, while psychological disturbance is 
frequently found among patients with cardiac disease, whether 
psychological problems precede or occur as a result of having 
a potentially fatal disease is not clear.  Men with 
preexisting coronary heard disease (CHD) were excluded from 
the study.  The article noted that effects of PTSD symptoms 
on the risk of CHD appear to be somewhat modest.  The results 
of the study suggested "that a higher level of PTSD symptoms 
may increase the risk of incident CHD in older men."  

The veteran was afforded several examinations in connection 
with these claims.  A June 2004 heart examination noted that 
the veteran had had two heart attacks in the past, as well as 
a bypass in 1997.  The veteran also reported that he had had 
a number of angioplasties and stent replacements.  He 
reported that he had shortness of breath four to five times a 
week with activity, and that he was taking nitroglycerin 
usually three to four days per week.  He also reported that 
he had previously smoked for 30 years, but had quit six or 
seven years ago.  The veteran reported a family history of 
coronary artery disease in his family among relatives at an 
older age.  He reported that he wakes up two or three times 
per week with anxiety, chest pain, and some shortness of 
breath.  

Having been asked by the RO to provide an opinion as to 
whether the veteran's heart disease is at least as likely as 
not due to his service-connected PTSD, the examiner responded 
that it is not. In support of this opinion, the examiner 
noted that it was the consensus of the C&P examiners on staff 
at his VA medical center, based on current medical 
literature, that PTSD does not cause coronary artery disease.  
The examiner also noted that the veteran's other risk 
factors, his family history, and 30 years of smoking, are the 
most likely causes of his heart disease.  The examiner also 
noted that if the veteran's PTSD did not exist that he would 
still most likely have coronary artery disease.  He 
additionally noted that the veteran had increased symptoms 
due to his PTSD, more chest pain, dyspnea, and shortness of 
breath when he has anxiety, but, in an addendum dated in 
October 2004, the examiner clarified that, while the 
veteran's heart symptoms may be increased by anxiety, the 
actual disease process itself would not be made worse by his 
PTSD/anxiety.  

In that October 2004 addendum, the examiner addressed 
specifically the veteran's hypertension and the RO's question 
of whether the veteran's hypertension was a complication of 
his diabetes.  After reviewing the veteran's relevant medical 
history, the examiner summarized that it appears less than 
likely that the veteran's hypertension is due to his service-
connected diabetes.  The examiner noted that he could find no 
specific date in the medical record for the onset of the 
hypertension, other than anecdotal evidence that it began 
around 2001.  Most commonly, the examiner explained, 
hypertension related to diabetes does not present until after 
the diabetes affects the kidneys, and that that can be some 
years after diagnosis of diabetes.  Here, the examiner noted 
that the veteran's renal function studies have been normal.  
Since the medical evidence shows that the veteran's 
hypertension was present before the onset of his diabetes, 
which appeared to have been diagnosed in 2002, the examiner 
concluded that it is less than likely as not that the 
veteran's hypertension is due to his diabetes.  The examiner 
also noted that if the veteran did not have diabetes it would 
still be likely that he would have hypertension because the 
veteran's hypertension appears to be essential in nature.  He 
also stated that it was not possible to accurately state the 
increased symptoms of hypertension due to diabetes at this 
time because, while these do occur, they do not occur until 
many years after a diagnosis of diabetes.  

The veteran was afforded a VA esophagus and hiatal hernia 
examination in conjunction with his GERD claim in November 
2004.  The examiner noted the veteran's military and relevant 
medical history.  The veteran reported that he experiences 
epigastric pain 5-6 times per week, and can last from a few 
minutes to a few hours.  He reported that there are times 
when his PTSD causes stress to the point that he will get 
symptoms of his GERD, but that he has episodes of PTSD flare-
ups that do not result in GI symptoms, and that other types 
of stress (i.e., non-PTSD related) will also trigger GI 
symptoms.  The examiner opined that the veteran's GERD is 
less than likely as not caused by his PTSD.  The examiner's 
rationale was that PTSD does not cause GI diseases.  The 
examiner noted that the veteran's PTSD can "aggravate" the 
veteran's GERD on a temporary basis in that there are times 
when the stress related to his PTSD can trigger symptoms.  
However, the examiner specified that this does not constitute 
a permanent aggravation of the veteran's PTSD.  The examiner 
also emphasized that, while the veteran's PTSD can trigger 
GERD symptoms, so can any other type of stress trigger those 
symptoms.  The examiner also found it significant that not 
every PTSD symptom flare-up experienced by the veteran 
produces GERD symptoms.  

The veteran was afforded another VA hypertension examination 
in May 2005 by the same examiner who had examined him in June 
2004 and provided the heart and hypertension addenda in 
October 2004.  This time the question presented to the 
examiner was whether the veteran's hypertension was at least 
as likely as not due to his service-connected PTSD.  The 
examiner noted that a review of the current medical 
literature found no documentation that PTSD specifically 
causes vascular/renal changes that would lead to any 
hypertensive issues.  The examiner also noted that it was the 
consensus of the examiners on staff at that facility that 
there is no medical evidence that PTSD causes hypertension.  
The examiner again opined that there was no evidence of 
aggravation of the veteran's hypertension due to PTSD either.  
The examiner noted that the veteran's medical records reveal 
stable blood pressure since 2002.  He noted that it would be 
common for blood pressure to be briefly elevated during 
episodes of increasing anxiety, but that these are temporary 
in nature, and not permanent.  The examiner noted that, even 
if the veteran did not have PTSD, it is very likely that he 
would still have essential hypertension.  

The veteran was afforded another VA examination in March 2008 
in the course of the remand.  The examination was provided by 
the same physician who had conducted the earlier heart and 
hypertension examinations, in accordance with the remand 
orders seeking medical opinions from this same physician.  
The examiner cited to documentation from EMedicine.com that 
listed the causes of coronary artery disease, and also cited 
to the National Heart, Lung, and Blood Institute at the 
National Institutes of Health (NIH), which discussed the 
causes of and risk factors for coronary artery disease; PTSD 
was not listed by either source.  The examiner also addressed 
the issue of GERD and noted that a number of very well known 
and authoritative sources discuss the causes of abnormal 
gastroesophageal reflux, all of which were physiological and 
anatomical factors.  PTSD was not among the causes listed.  

The examiner also noted that he had read the several articles 
submitted by the veteran.  The examiner noted that articles 
found on the worldwide web are less than reliable.  He also 
noted that even the articles that were from typically 
reliable sources such as the American Medical Association and 
the Journal of Psychiatry are not probative as to the 
question of whether the veteran's coronary artery disease was 
caused by his service-connected PTSD because none of them 
specifically stated that PTSD caused coronary artery disease.  
The examiner noted that these and other articles of which he 
was aware couched discussions of a connection between PTSD 
and coronary artery disease in terms of "may be," "could 
be," and "suggests."  The examiner noted that, while PTSD 
symptoms, through anger or stress, can initiate an acute 
cardiac event, there is no documentation stating specifically 
the PTSD causes coronary artery disease or atherosclerosis.  

As to aggravation, the examiner noted that the veteran meets 
the criteria of risk factors for development of coronary 
disease, and that these are the most likely causes of his 
coronary artery disease.  While there is evidence in the 
veteran's record of an acute coronary event brought on by 
stress and anger, this was an acute event and not the cause 
of coronary artery disease.  

Concerning GERD, the examiner noted that the veteran's GERD 
has been present for many years, and that the veteran has 
stated that the symptoms recur without any provocation or 
aggravation issues.  The examiner also noted that GERD is 
quite common in the general population, but, as best he was 
able to determine, there is no evidence that PTSD 
specifically causes changes in the gastrointestinal tract 
that would cause specific reflux disease.  Based on the 
foregoing, and based on his interview of the veteran in the 
course of the examination, the examiner also opined that 
there was no aggravation of the veteran's GERD brought about 
by his PTSD.  

III.  Analysis

The veteran has claimed that his coronary artery disease and 
his GERD are secondary to his service-connected PTSD.  He 
also contends that his hypertension is secondary to his 
service-connected diabetes.  In the course of the development 
of the claim, the RO also considered whether the veteran's 
hypertension was secondary to his service-connected PTSD.  

The claims made by the veteran are allegations that 
disability has been caused or aggravated by service-connected 
disability.  Disability that is proximately due to or the 
result of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
2006 change amounts to a substantive change in the 
regulation.  Given what appear to be substantive changes, and 
because the veteran's claims were pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.  

Here, the Board finds that the preponderance of the medical 
evidence of record is against these secondary service 
connection claims.  On the one hand, as noted in the 
background discussion above, the medical opinions of the VA 
examiners who were asked on more than one occasion to assess 
the evidence and provide medical opinions are that the 
claimed disabilities are not related to his service-connected 
PTSD and/or diabetes.  The opinions provided were accompanied 
by rationale based on the medical expertise and experience of 
the individual examiners as well as their research of the 
current medical literature.  

On the other hand, the veteran has submitted several 
articles, discussed above, purporting to support the 
veteran's service connection claims.  However, the Board 
notes, as did the March 2008 VA examiner, that these articles 
were less than definite in their assumptions and conclusions, 
couching conclusions in speculative terms such as 
"suggest," "seems. . .related," and "suggest a link."  
Moreover, all of the articles are general in nature and do 
not relate to the veteran's specific case.  

The Board finds that the opinions expressed by the qualified 
medical examiners are of greater evidentiary weight than the 
statements made in the submitted articles.  This is so 
because the examiners' opinions are accompanied by reasoned 
explanations of the veteran's specific situation and they did 
not express their conclusions in speculative terms.  The 
articles, on the other hand, appear to be based more on 
conjecture than accepted scientific conclusions.  As such, 
they are of less evidentiary value than the examiners' 
opinions.  See generally Bloom v. West, 12 Vet. App. 185, 187 
(1999) (opinion too speculative to provide the degree of 
certainty required for medical opinion).  

The Board acknowledges the veteran's contention that he has 
GERD, hypertension, and heart disease that are secondary to 
his service-connected PTSD or diabetes.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of these disabilities.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  
Consequently, the veteran's own assertions as to the etiology 
of his GERD, hypertension, and heart disease have no 
probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's current GERD, hypertension, and heart disease are 
not traceable to service-connected disability.  


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease as secondary to service-connected PTSD is denied.

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus or PTSD is 
denied.  

Entitlement to service connection for heart disease as 
secondary to PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


